Citation Nr: 0000520	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-00 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative arthritis of multiple joints.  

2.  Whether the claim for entitlement to service connection 
for degenerative arthritis of multiple joints is well-
grounded.

3.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

4.  Whether the claim for entitlement to service connection 
for degenerative disc disease of the cervical spine is well-
grounded.

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from July 1963 to 
March 1967, from March 1975 to January 1978, and from August 
1980 to September 1993.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
degenerative arthritis of multiple joints.  Also, service 
connection was denied for degenerative disc disease of the 
cervical spine, with herniated nucleus pulposus at C5-6 and 
C6-7 levels.


FINDINGS OF FACT

1.  A January 1994 unappealed rating decision of the RO was 
the last final disallowance on the issue of entitlement to 
service connection for degenerative arthritis of multiple 
joints.

2.  Evidence submitted subsequent to the RO's January 1994 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for degenerative arthritis of 
multiple joints is plausible.

4.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for degenerative disc disease of 
the cervical spine is plausible.


CONCLUSIONS OF LAW

1.  The January 1994 decision of the RO denying entitlement 
to service connection for degenerative arthritis of multiple 
joints is final.  38 U.S.C.A. §§ 5107, 7105 (West 1991).

2.  Evidence submitted since the RO's adverse determination 
is new and material and the claim for service connection for 
degenerative arthritis of multiple joints is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The appellant has submitted a well-grounded claim for 
service connection for degenerative arthritis of multiple 
joints.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has submitted a well-grounded claim for 
service connection for degenerative disc disease of cervical 
spine.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to a service department treatment notation of 
November 1975, the veteran complained of low back pain, which 
an examiner attributed to strain.  The appellant was involved 
in an automobile accident in February 1982.  He had 
reportedly been hit from behind, producing a whiplash type 
injury.  He complained of neck pain and of pain with movement 
of the left arm.  A questionable, occasional numbness in the 
left arm was reported.  He denied radiation of pain.  
Clinical inspection showed that the neck was supple; no 
crepitus was detected.  There was left paraspinal tenderness; 
no spasm was detected.  There was no spinal tenderness.  He 
had full range of motion of the extremities; motor power was 
5/5 throughout.  No sensory deficit was identified.  X-rays 
of the cervical spine showed no fracture or dislocation.  The 
assessment was cervical muscle strain/spasm following injury.  

Service medical records disclose that, in January 1983, the 
appellant complained of right-sided neck pain since one day 
before.  Neck pain reportedly radiated down to the right 
shoulder area.  He denied recent trauma; a history of 
cervical muscle strain from the February 1982 auto accident 
was noted.  The assessment was muscle spasm v. pulled muscle.  
A June 1983 treatment notation indicates that an examiner 
attributed the appellant's complaints of neck pain and back 
pain to strained muscles.

A July 1985 service department treatment entry relates that 
the appellant complained of low back pain after having been 
hit from behind three days before while playing ball.  Some 
tenderness with extension was elicited at T9, 10 and 11.  The 
assessment was musculoskeletal strain.  In January 1992, the 
appellant reported that he had experienced low back pain and 
flank pain for the past two weeks.  The assessments were 
overuse syndrome; and rule out internal muscular spasm.  On a 
physical examination for reenlistment in October 1992, the 
appellant denied joint symptoms or recurrent back pain.  The 
spine and musculoskeletal system were evaluated as normal.

Based on the evidence cited above, the RO entered a decision 
in January 1994 denying service connection for degenerative 
arthritis of multiple joints.  The veteran was informed of 
that denial by letter dated February 7, 1994.  He did not 
appeal within the one year prescribed period.

Medical records, dated from 1995 through 1997, reflect the 
appellant's postservice treatment at service department 
medical facilities.  In July 1995, the appellant presented 
complaining of pain between the shoulder blades for the past 
36 hours.  He related that he had fallen back and been hit 
between the shoulder blades on a trailer hitch.  Clinical 
inspection revealed mild tenderness over the thoracic spine 
and left paraspinal muscles.  The appellant had full active 
range of motion of the back with pain.  Strength was 5/5; 
sensation to light touch was intact; reflexes were 2+; 
straight leg raising was negative.  X-ray examination was 
negative for fracture; old degenerative disease was seen.  
The assessment was muscle contusion.  

A January 1997 statement from a neurosurgeon relates that 
symptoms of the appellant's progressively worsening 
myelopathy had initially begun in September 1996.  The 
appellant worked as a dumptruck operator.  He developed 
profound myelopathy, and an MRI scan showed extensive 
cervical degenerative changes, and a very large herniation at 
C6-7.  He underwent an anterior cervical diskectomy and 
fusion.  The physician commented that the appellant had a 
serious medical condition, believed to have been exacerbated 
by the repetitive stresses suffered at work.  

The appellant was evaluated for complaints of neck and arm 
pain in March 1997.  Clinical inspection of the cervical 
spine and upper extremities was performed.  Clinical 
inspection of the lower extremities and range of motion of 
the lumbar spine was also conducted.  The impressions were 
cervical herniated nucleus pulposus with radiculopathy; 
cervical stenosis with myelopathy; and probable degenerative 
spine disease of both the thoracic spine and lumbar spine, by 
history.  Commenting on the appellant's cervical spine 
disorder in a notation of May 1997, an examiner noted the 
appellant's original injury in January 1982.  The original 
injury had reportedly produced exacerbations while the 
appellant was on active duty.  Reference was made to his 
medical record which indicated that he had experienced 
substantial problems throughout his active duty period.  In 
July 1995, he was injured at work which precipitated his 
myelopathy.  The appellant's cervical spine disorder was 
described as progressively worsening.  In November 1997, the 
appellant's neurosurgeon noted that the appellant had been 
diagnosed with multiple level cervical spondylosis and 
chronic pain syndrome.

A hearing was held before an RO hearing officer in December 
1997.  In testimony, the appellant related that he had 
sustained a whiplash injury to his neck in 1982, during 
service, in an automobile accident.  He indicated that he had 
experienced problems with his neck, back and hips since the 
accident and had been given Motrin and muscle relaxants for 
pain and swelling of multiple joints.  He stated that in 
1992, someone had hit him from behind, and he then began 
having numbness of the arm and pain affecting the neck and 
back.  The appellant's spouse testified that the appellant 
had experienced increased pain and swelling of the joints 
with cold and damp weather.  She also testified that he had 
fallen twice at home after losing his balance because of 
numbness in his legs and hips.


II.  Legal Analysis

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
January 1994 RO rating decision was the last final 
disallowance of the claim.  Accordingly, the question now 
before the Board is whether new and material evidence, 
warranting a reopening of the appellant's claim, has been 
added to the record since the RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  
Under the new Elkins test, the VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the VA may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  


Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Under applicable legal criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).


In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


A.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for Arthritis of 
Multiple Joints

The evidence of record when the RO entered its January 1994 
decision reflects that the appellant's sporadic complaints of 
back pain, during service, had been attributed to muscle 
strain.  No residual back symptoms had been complained of or 
noted on the most recent general physical examination 
performed during service in October 1992.  The medical 
evidence then of record did not substantiate that a chronic 
disorder involving degenerative arthritis of multiple joints 
had been present in service.  


In Evans, cited above, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) specified that a determination as to new 
and material evidence must be made on all additional evidence 
submitted since the last final disallowance of the claim on 
any basis, not since the last final decision on the merits.  
Accordingly, the Board's inquiry here is directed as to 
whether new and material evidence has been added to the 
record since the RO's unappealed adverse determination of 
January 1994, which in this case, is the last final 
disallowance of the claim on any basis.

Evidence added to the record since the January 1994 rating 
decision includes the veteran's testimony relating that he 
has experienced back and hip symptoms since the same 
automobile accident which had produced whiplash and neck 
symptoms.  This is new evidence in that it was not previously 
of record.  It is material in that it tends to demonstrate a 
continuity of back and hip symptoms commencing with inservice 
trauma.  Additionally, records of postservice treatment at 
service department medical facilities are new in that they 
provide the first medical evidence of the possible existence, 
currently, of degenerative arthritis involving the area of 
the thoracic spine (area of the mid-back) and lumbar spine 
(area of the low back).  Furthermore, these records are 
material in that they suggest a potential link between 
current degenerative arthritis of the thoracic and lumbar 
segments of the spine and remote trauma during service.  In 
this regard, the Board finds it noteworthy that the veteran 
presented in July 1995 complaining of pain in the shoulder 
blades which had reportedly begun no more than 36 hours 
before; he indicated that he had fallen and had recently 
struck his shoulder blades against a trailer hitch.  
Nevertheless, despite his history of recent trauma, the 
assessment on x-ray examination was that he had old (emphasis 
added) degenerative disease.  

In sum, evidence added to the claims file since the RO's 
January 1994 rating decision is both new and material, since 
it is neither cumulative nor redundant and since it bears 
directly and substantially upon the matter under 
consideration.  Accordingly, the appellant's claim is 
reopened.  The Board must now consider whether the 
appellant's reopened claim is well-grounded.


B.  Whether the Claim for Service Connection for Degenerative 
Arthritis of Multiple Joints is Well-Grounded

Here, there is medical evidence indicating the likelihood 
that the veteran now has degenerative arthritis of the 
thoracic spine and lumbar spine.  Accordingly, the first 
Caluza requirement, that there be medical evidence of current 
disability, is satisfied.  His lay testimony indicates 
inservice symptoms of joint pain and swelling, particularly 
of the back and hips.  Thus, the second Caluza requirement, 
that there be competent evidence of incurrence of disability 
in service, is satisfied.  Finally, there is medical evidence 
of old degenerative disease of the thoracic spine, identified 
on x-ray examination less than two years after the appellant 
had completed his last tour of active duty.  The x-ray 
findings tend to relate current disability to service.  The 
third Caluza requirement, that there be a nexus between 
current disability and inservice illness or injury, is also 
met.  In all, this evidence serves to render plausible the 
claim for service connection for degenerative arthritis of 
multiple joints.  Accordingly, the Board finds that the 
appellant has submitted a well-grounded claim for service 
connection for degenerative arthritis of multiple joints.  


C.  Whether the Claim for Service Connection for a Cervical 
Spine Disorder is Well-Grounded 

Here, the first element of Caluza is satisfied in that there 
is medical evidence that the appellant now has degenerative 
disc disease of the cervical spine.  The second Caluza 
element is also satisfied since the appellant, as a lay 
person, is competent to state that he has experienced pain 
and swelling involving the neck ever since the automobile 
accident in service.  The third element of Caluza is also met 
since a physician, in May 1997, provided a assessment which, 
at minimum, suggests that current disc disease of the 
cervical spine might represent a manifestation of a 
longstanding pattern of exacerbations of neck pain relating 
back to inservice injury in 1982.  Both service medical 
records and the veteran's testimony verify the episode of 
neck trauma/whiplash stemming from an automobile accident in 
1982.  In all, this evidence serves to render plausible the 
claim for service connection for degenerative disc disease of 
the cervical spine.  Accordingly, the Board finds that the 
appellant has submitted a well-grounded claim for service 
connection for degenerative disc disease of the cervical 
spine.  



ORDER

The claim of entitlement to service connection for 
degenerative arthritis of multiple joints is reopened.  To 
this extent, the appeal is granted.

The claim of entitlement to service connection for 
degenerative arthritis of multiple joints is well-grounded.  
To this extent, the appeal is granted.

The claim of entitlement to service connection for 
degenerative disc disease of the cervical spine is well-
grounded.  To this extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
degenerative arthritis of multiple joints and the claim of 
entitlement to service connection for degenerative disc 
disease are well-grounded, VA has duty to assist the 
appellant in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although postservice x-ray findings suggest the presence of 
old degenerative changes of the thoracic spine, no physician 
has definitively dated the onset of thoracic spine 
degenerative changes to service.  Moreover, although a 
notation has been made of lumbar spine degenerative changes 
by history, there is no x-ray evidence establishing the 
presence of lumbar spine degenerative changes currently.  
Furthermore, no physician has definitively dated the onset of 
lumbar spine degenerative changes to service.  Additionally, 
claimed degenerative changes of the hips have not been 
verified.  Finally, postservice medical statements suggest, 
but do not verify that the current degenerative disc disease 
of the cervical spine stems from an inservice automobile 
accident in 1982.  As well, the assessment of the veteran's 
treating physicians is that his cervical myelopathy, 
associated with cervical disc disease, is attributable to a 
postservice work injury.  

In view of the foregoing, the issues of service connection 
for arthritis of multiple joints and service connection for 
degenerative disc disease of the cervical spine are REMANDED 
for the following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's degenerative arthritis of any 
joints and/or degenerative disc disease 
of the cervical spine should be secured 
for inclusion in the record.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination.  The examiner must review 
the entire claims folder, including a 
copy of this remand, prior to the 
examination and he/she should indicate in 
the report of examination that a review 
of the claims folder was accomplished.  
Any indicated special studies should be 
performed and all findings reported in 
detail.  In particular, x-ray examination 
of the thoracic and lumbar spine segments 
and of the hips should be performed.  The 
purpose of the orthopedic examination is 
to determine the etiology of any 
degenerative arthritis of multiple joints 
now present, as well as the etiology of 
degenerative disc disease of the cervical 
spine.  To that end, the examiner should 
state whether it is at least as likely as 
not that degenerative arthritis of any 
joint or that degenerative disc disease 
of the cervical spine had its onset in 
service.

The RO should then review the record and the remanded issues 
should be readjudicated.  If the determination as to either 
issue remains adverse to the appellant, both the appellant 
and his representative should be provided a Supplemental 
Statement of the Case.  The appellant and his representative 
should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until notified.  The purpose of this remand is to procure 
clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

